EXHIBIT 10.4


EXECUTION COPY
 
AMENDMENT AND WAIVER
 
This AMENDMENT AND WAIVER (this “Amendment”), dated as of May 30, 2008, is made
by and between RxElite, Inc., a Delaware corporation (the “Company”), and
Castlerigg Master Investments Ltd., a British Virgin Islands company (the
“Holder” or “Castlerigg”). The Company and the Holder are, collectively, the
“Parties.” Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in that certain Senior Secured Convertible Note,
issued by the Company to the Holder on December 31, 2007 in the principal amount
of $10,500,000, as may have been previously amended (the “Note”), pursuant to
that certain Securities Purchase Agreement dated as of December 31, 2007 by and
between the Company and the Holder (the “Securities Purchase Agreement”).
 
RECITALS
 
WHEREAS, Section 14(b) of the Note provides that the Company shall not, and the
Company shall not permit any of its Subsidiaries to, directly or indirectly,
incur or guarantee, assume or suffer to exist any Indebtedness, other than (i)
the Indebtedness evidenced by the Note and the Other Notes and (ii) other
Permitted Indebtedness;
 
WHEREAS, Section 14(c) of the Note provides that the Company shall not, and the
Company shall not permit any of its Subsidiaries to, directly or indirectly,
allow or suffer to exist any Liens other than Permitted Liens and Permitted
Vaporizer Liens;
 
WHEREAS, the Company desires to enter into a Loan and Security Agreement with
NPIL Pharma Inc., a Delaware corporation (“NPIL”), in the form attached hereto
as Exhibit A (the “Loan and Security Agreement”), pursuant to which NPIL shall
lend the Company $5,000,000 (the “NPIL Loan”) in exchange for a promissory note
and a junior lien in substantially all of the Company’s assets (the “NPIL
Lien”);
 
WHEREAS, the NPIL Loan is not Permitted Indebtedness and the NPIL Lien is not a
Permitted Lien; and
 
WHEREAS, at the request of the Company, the Holder has agreed to consent to the
NPIL Loan and the granting of the NPIL Lien, and treat them as Permitted
Indebtedness and a Permitted Lien, respectively, subject to the terms and
conditions set forth in the subordination agreement, in the form attached hereto
as Exhibit B (the “Subordination Agreement”), by and among NPIL, the Company and
Castlerigg in its capacity as collateral agent for the Holder.
 
NOW, THEREFORE, in consideration of the promises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
1. Amendment to the Note.
 
(a) Section (4) of the Note is hereby amended by (i) deleting the word “or”
appearing at the end of clause (xviii) thereof, (ii) redesignating clause (xix)
as new clause (xx) and (iii) adding new clause (xix) to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
“(xix) any default or event of default shall have occurred under the Loan and
Security Agreement; or”


(b) The definition of “Permitted Indebtedness” set forth in Section (28)(dd) of
the Note is hereby amended by (i) deleting the word “and” appearing therein
immediately before clause (v) thereof and (ii) adding the following new clause
(vi) to read as follows:
 
“and (vi) Indebtedness incurred under that certain Loan and Security Agreement,
dated as of May 30, 2008 (the “Loan and Security Agreement”), by and between the
Company and NPIL Pharma Inc., a Delaware corporation (the “Subordinated
Lender”), to the extent that such Indebtedness and the Liens that secure such
Indebtedness are subject to the terms of the Subordination Agreement, dated as
of May 30, 2008 (the “Subordination Agreement”), by and among the Subordinated
Lender, the Company and Castlerigg Master Investments Ltd., in its capacity as
collateral agent for the Holder.”
 
(c) The definition of “Permitted Vaporizer Liens” set forth in Section (28)(ff)
of the Note is hereby amended and restated in its entirety to read as follows:
 
“Permitted Vaporizer Liens” means Liens incurred by the Company pursuant to the
Loan and Security Agreement (as in effect on the date hereof), securing
Indebtedness permitted under clause (vi) of the definition of Permitted
Indebtedness, to the extent that such Liens are subject to the terms of the
Subordination Agreement.”
 
2. Waiver and Consent.
 
(a) Subject to Section 3 hereof, the Holder consents to, and waives any Event of
Default that would otherwise arise under Section (4)(x) of the Note as a result
of the Company’s failure to comply with Sections (14)(b) and (c) of the Note due
to the Company entering into the Loan and Security Agreement and granting a Lien
on and in the Company’s assets under the Loan and Security Agreement.
 
(b) The waiver in this Section 2 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Securities
Purchase Agreement, the Note or any other Transaction Document (as defined in
the Securities Purchase Agreement), which terms and conditions shall continue in
full force and effect.
 
3. Miscellaneous Provisions.
 
(a) No Further Agreements/Waivers. The Company hereby (i) acknowledges, that
except as set forth herein and as may have been previously amended, the Note
shall remain unmodified and in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the date hereof all
references in the Note to the “Notes”, the “Note”, the “Senior Secured
Convertible Note”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Note shall mean the Note as amended by this Amendment, and
(ii) confirms and agrees that to the extent that any Transaction Document
purports to assign or pledge to Castlerigg, individually and in its capacity as
collateral agent for the Buyers party to the Securities Purchase Agreement, or
to grant to Castlerigg, individually and in its capacity as collateral agent for
the Buyers party to the Securities Purchase Agreement, a security interest in or
Lien on, any Collateral (as defined in the Security Agreement dated as of
December 31, 2007 by and among the Company and the subsidiaries of the Company
signatories thereto in favor of Castlerigg individually and as collateral agent
for the Buyers party to the Securities Purchase Agreement (the “Security
Agreement”)) as security for the Company’s obligations under the Securities
Purchase Agreement, the Note and the Transaction Documents, as the case may be,
of the Company or any Guarantor (as defined in the Security Agreement) from time
to time existing in respect of the Note (as amended hereby) and the other
Transaction Documents, such pledge, assignment and/or grant of the security
interest or Lien is hereby ratified and confirmed in all respects. This
Amendment may only be modified or amended by a written agreement executed by
Parties. Each Party hereby acknowledges and agrees that this Amendment
constitutes a “Transaction Document” under the Note.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Fees and Expenses. The Company shall pay or cause to be paid all legal fees
and expenses of counsel for the Holder incurred in connection with the execution
and delivery of this Amendment.
 
(c) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which when taken together
shall constitute one and the same instrument. Facsimiles or portable document
files transmitted by e-mail containing original signatures shall be deemed for
all purposes to be originally signed copies of the documents which are the
subject of such facsimiles or files.
 
(d) Binding on Successors. This Amendment shall be binding upon and shall inure
to the benefit of the successors and permitted assigns of the Parties.
 
(e) Entire Agreement. The Note, as may have been previously amended, and as
reflective of the terms hereof, contains the entire understanding between the
Parties and supersede any prior written or oral agreements between them
respecting the subject matter contained herein. There are no representations,
agreements, arrangements or understandings, oral or written, between the Parties
relating to the subject matter hereof that are not fully expressed herein.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO AMENDMENT]
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
by their respective authorized officers as of the date first above written.
 

 
RXELITE, INC.



By:  ___________________________________
Name: Jonathan Houssian
Title: President and Chief Executive Officer



 
CASTLERIGG MASTER INVESTMENTS LTD.


By: Sandell Asset Management Corp.


By:  ___________________________________
Name:
Title:



ACCEPTED BY:


RXELITE HOLDINGS INC.
 
By:________________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 